Citation Nr: 1232588	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

2.  Entitlement to service connection for memory problems, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for numbness and shooting pain of the left side of the face, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for blood rushing to the head, claimed as "hot head," to include as due to undiagnosed illness.  

5.  Entitlement to service connection for heaviness and numbness of the left arm, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for heaviness and numbness of the left leg, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for heaviness of the entire body, other than the left arm and left leg, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for difficulty in taking a deep breath, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for a dry cough, to include as due to undiagnosed illness.  

10.  Entitlement to service connection for speech problems, to include as due to undiagnosed illness.  

11.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995 and from December 2000 to April 2007, to include service in the Southwest Asia Theatre of Operations from January 2004 to February 2005.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision entered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Since issuance of the most recent supplemental statement of the case (SSOC) in February 2012, additional documentary evidence was submitted by the Veteran directly to the Board.  Accompanying those submissions were written statements in which the RO's consideration of that evidence was specifically waived and good cause for the delay in the submission of that evidence was set forth.  No further actions relating thereto are therefore needed to ensure RO review of that evidence, which the Board has herein accepted and fully considered.  See 38 C.F.R. § 20.1304(b) (2011). 

During the course of the instant appeal, the Veteran has raised the issue of his entitlement to service connection for an anxiety disorder and panic attacks, unrelated to his service-connected mood disorder.  In his May 2012 statement, he referenced his additional belief that service connection for sleep apnea is warranted.  The foregoing issues have not been fully developed for the Board's review at this time and are beyond the Board's appellate jurisdiction.  Those matters are therefore referred to the RO for full development and adjudication.  

The issues involving entitlement to service connection for memory and speech problems and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theatre of Operations.  

2.  Headaches were initially noted in service and continued to be present postservice, with there being entry of a diagnosis confirming the existence of headaches on a VA neurological examination conducted in August 2008 shortly after service separation.  

3.  Chronic complaints, both in service and after, involving facial pain and numbness, flushing of blood to the head, heaviness and numbness of the left arm and left leg, heaviness of other body areas, difficulty in taking a deep breath, and a dry cough are indicated; medical data fail to define the existence of any related disorder as to the foregoing and such must necessarily be attributed to undiagnosed illness of service origin.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

2.  Facial pain and numbness, as due to undiagnosed illness, were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  Flushing of the head and face, claimed as "hot head" or rushing of blood to the head, as due to undiagnosed illness, was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

4.  Heaviness and numbness of the left arm and left leg, as due to undiagnosed illness, were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

5.  Heaviness of body areas, other than the left arm and left leg, as due to undiagnosed illness, was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

6.  Difficulty in taking a deep breath, as due to an undiagnosed illness, was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

7.  A dry cough, as due to an undiagnosed illness, was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as the merits-based adjudications herein are fully favorable to the Veteran, the need to address the VA's compliance with its duties to notify and assist as to those matters is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (west 2002 & Supp. 2011); 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

VA is authorized to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117. 

To implement the Persian Gulf War Veterans' Act, VA added a regulation, 38 C.F.R. § 3.317.  As originally constituted, the regulation established the presumptive period as not later than two years after the date on which a veteran last performed active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  Effective December 18, 2006, the period within which such disabilities must become manifest to a compensable degree in order for entitlement for compensation to be established was extended to December 31, 2011.  See 38 C.F.R. § 3.317. 

Effective March 1, 2002, the statutes affecting compensation for disabilities occurring in Gulf War veterans were amended.  See Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  Among other things, these amendments revised the term "chronic disability" to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B). 

The regulation concerning service connection for manifestations of undiagnosed illness now reads as follows: 

(a)(1)  Except as provided in paragraph (c) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 

(i)  Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and 

(ii)  By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)(i)  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A)  An undiagnosed illness; 

(B)  The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or 

(C)  Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 

(ii)  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

(3) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(4)  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

(5)  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

(6)  A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: 

(1)  Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 

(c)  Compensation shall not be paid under this section: 

(1)  If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or 

2)  If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(3)  If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 

(d)  For purposes of this section: 

(1)  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

(2)  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317. 

The record reflects that complaints of headaches were initially made known on several occasions in service, dating to April 2006, which at times were accompanied by other complaints of dizziness, nausea, and weakness and, on at least on one occasion, attributed to an insect bite of the head.  Postservice complaints of headaches are likewise identified, as well as a VA-generated diagnosis of migraine headaches.  A VA dental examination in September 2008 indicated that the Veteran's headaches were attributable to regular clenching of his jaw throughout the day and night.  A VA neurological examination was conducted in August 2008 specifically to address the question of the service onset of headaches and that evaluation yielded a diagnosis of headaches, albeit without any medical opinion as to service incurrence.  

The Board acknowledges the VA medical opinion linking the Veteran's headaches to jaw clenching, as well as the Veteran's argument that the jaw clenching began as a result of stress from his deployment to Iraq.  However, the Board finds more probative the results from the VA neurological examination, also in 2008, which disclosed the existence of a free-standing disorder of headaches, as opposed to headaches which were a component of a jaw disorder or a resultant effect.  Significant is the fact that the neurological diagnosis of headaches occurred in time at a point relatively close to the Veteran's service separation and is more consistent with inservice documentation as to related complaints and findings.  On that basis, the Board concludes that service connection for headaches is warranted.  

Medical records compiled during the Veteran's military service also denote his multiple somatic complaints for which no specific diagnosis is indicated.  Complaints of left leg numbness were voiced by the Veteran in July 2005, as well as hypesthesia of the thigh and foot, which alternated between both of his legs.  Left arm numbness was noted in December 2005.  In April 2006, the Veteran on more than one occasion complained of left arm and left leg weakness and numbness.  He further complained of flushing of the head in June 2006, in addition to discomfort when taking a deep breath and left arm weakness.  Complaints of left side pain were made known in August 2006.  When medically evaluated in January 2007, the Veteran reported complaints of facial and left arm numbness and weakness, shortness of breath, flushing of the area from the shoulders and above, as well as heaviness of the left arm and lower extremities for a period of one-and-one-half years.  In February 2007, the Veteran reported that it hurt to breathe and he complained of diminished sensation over the left side of his body.  The foregoing complaints were evaluated extensively through clinical examination and diagnostic testing, with results not demonstrating the existence of underlying pathology to account therefor.  

Medical and other evidence developed postservice includes the report of a VA medical examination in August 2007 identifying complaints as to the Veteran's loss of breath and numbness of his face.  It was the VA examiner's determination at that time that there was no objective evidence to explain those complaints.  VA examination in April 2008 yielded a diagnosis of a chronic systemic illness of multiple neurologic symptoms of an unknown cause; no evidence of multiple sclerosis was indicated.  Further VA examinations in June and August 2008 identified the Veteran's subjective complaint of difficulty in taking a deep breath, which was not attributable to pulmonary hypertension, if present, or other known disorder according to one or more VA examiners.  All clinical, pulmonary function, and radiologic examinations were noted to be normal.  Also complained of at various times during postservice examination and treatment were facial pain and numbness, flushing of the head area, heaviness and numbness of the left arm and left leg, heaviness of other body areas, and a dry cough, without any medically identifiable basis therefor being identified by objective examination or testing.  

The Veteran served in the Southwest Asia Theatre of Operations and he is thus entitled to the presumption(s) afforded him by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Complaints of six months or more duration involving facial pain and numbness, flushing of blood to the head, heaviness and numbness of the left arm and left leg, heaviness of other body areas, difficulty in taking a deep breath, and a dry cough are demonstrated.  Inasmuch as there is no adequate showing that such complaints are attributable to a known medical diagnosis, despite repeated examinations and testing, service connection for those complaints as due to undiagnosed illness originating in the Southwest Asia Theatre of Operations must be conceded.  


ORDER

Service connection for headaches is granted.  

Service connection for facial pain and numbness, as due to an undiagnosed illness is granted.  

Service connection for flushing of blood to the head, as due to undiagnosed illness, is granted.  

Service connection for heaviness and numbness of the left arm, as due to undiagnosed illness, is granted.  

Service connection for heaviness and numbness of the left leg, as due to undiagnosed illness, is granted.  

Service connection for heaviness of body areas other than the left arm and left leg, as due to undiagnosed illness, is granted.  

Service connection for difficulty in taking a deep breath, as due to undiagnosed illness, is granted.  

Service connection for a dry cough, as due to undiagnosed illness, is granted.  



REMAND

Further medical input is necessary with respect to the Veteran's claims for service connection for memory and speech problems and for a TDIU.  Regarding TDIU entitlement, service connection for separate entities involving facial pain and numbness, flushing of blood to the head, heaviness and numbness of the left arm and left leg, heaviness of other body areas, difficulty in taking a deep breath, and a dry cough, is herein granted, which creates a need for further medical examination and opinion as to the impact of all service-connected disabilities upon the Veteran's employability.  

Service treatment records, as well as examination and treatment records compiled postservice, reveal the Veteran's complaints of memory and speech problems.  In an April 2006 entry, the Veteran reported garbled speech and use of reverse word order, in addition to related odd behavior involving such things as using car keys to operate a television and stopping his motor vehicle at green lights.  No speech pathology was demonstrated on a VA dental examination in September 2008.  Memory complaints were made known in February 2007, among other times, and testing of the Veteran's memory showed it to be intact, although with a large difference between auditory and visual memory.  VA examination in June 2008 noted from a clinical standpoint that remote memory was normal and recent memory was mildly impaired.  The axial diagnosis appeared to separate the Veteran's diagnosed mood disorder from his memory problems, while the psychiatric or psychiatric summary within the same report seemed to indicate that the Veteran's memory impairment was part and parcel of the identified mood disorder, for which service connection has since been established.  Remand for clarification, inclusive of additional medical examination and opinion concerning the nature and etiology of the Veteran's memory and speech complaints, is found to be advisable.  

Notice, too, is taken that the record does not indicate that specific VCAA notice was provided to the Veteran as to the information and evidence needed to support his claim for service connection for memory or speech problems, to include as due to undiagnosed illness.  Attempted notice in May 2008 as to "Undiagnosed Persian Gulf Illness" lacks the requisite specificity for compliance with the governing statute or regulation.  Remand for full VCAA compliance is deemed necessary.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Ensure full compliance with the VA's duty to notify obligation regarding the claims advanced for service connection for speech and memory problems, to include as due to undiagnosed illness, to include providing written notice to the Veteran of the evidence and information needed to substantiate those claims and the division of responsibility between VA and himself in procuring Federal versus non-Federal records in support of those claims.  

2.  Obtain all pertinent VA treatment records, not already on file, for association with the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA neurological examination in order to ascertain the nature and etiology of his claimed speech problems, to include whether such are representative of an undiagnosed illness.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.  

The VA examiner is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

Is it at least as likely as not (50 percent or greater probability) that any currently shown speech pathology had its onset during the Veteran's periods of active service or is otherwise attributable thereto?  The relationship between the Veteran's inservice speech problems and the speech problems of which he currently complains should be fully detailed.  If no medical diagnosis of a speech disorder is shown currently, is it at least as likely as not (50 percent or greater probability) that such are the result of undiagnosed illness of service origin?

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.   Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Afford the Veteran a VA psychiatric or psychological examination in order to determine the nature and etiology of claimed memory problems, to include whether such are representative of an undiagnosed illness.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any and all diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.  

The VA examiner is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

(a)  What relationship, if any, exists between any identified memory problems of the Veteran and his service-connected mood disorder?  Is it at least as likely as not (50 percent or greater probability) that any current memory problems are caused or aggravated by his service connected mood disorder?  Is it at least as likely as not (50 percent or greater probability) that any current memory problems, not otherwise found to be part and parcel of the service-connected mood disorder or attributable to other known medical or psychiatric diagnosis, are the result of undiagnosed illness of service origin?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.   Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service, or unemployability, as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the issues on appeal should be readjudicated.   If any benefit sought by this appeal continues to be denied, the Veteran should be furnished with a supplemental statement of the case and afforded a period of time in which to respond, before the claims folder is returned to the Board for final review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is further notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


